Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 1 of 19 PageID 1581




                                UNITED STATES DISTRICT COURT FOR
                                 THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

      OXEBRIDGE QUALITY RESOURCES                                              CASE 8:15-cv-00011
      INTERNATIONAL, LLC, and
      CHRISTOPHER PARIS, Individually

       Plaintiffs v.

      MARC SMITH,
      individually, and d/b/a
      CAYMAN BUSINESS
      SYSTEMS

      Defendants
                                                 /

       MOTION FOR CONTEMPT AND SANCTIONS AGAINST MARC SMITH FOR
            VIOLATION OF COURT ORDER GRANTING THE AMENDED
       PRELIMINARY INJUNCTION AND JOINT STIPULATION ON INJUNCTION

             Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources International,

      LLC, through undersigned counsel, (collectively herein referred to as “Plaintiffs”) and

      files this MOTION FOR CONTEMPT AND SANCTIONS AGAINST MARC SMITH,

      D/B/A CAYMAN BUSINESS SYSTEMS FOR VIOLATION OF COURT ORDER

      GRANTING THE AMENDED PRELIMINARY INJUNCTION AND JOINT

      STIPULATION ON INJUNCTION (hereinafter “Preliminary Injunction”), and in

      support thereof states the following:

                                           INTRODUCTION

             Plaintiffs respectfully request that the Court find Defendant Marc Smith

      (hereinafter “Smith”) in contempt of court, order that Smith comes into immediate

      compliance with the Court’s Order1, and orders the Defendant to file a status report on

  1
   At the time of filing, Marc Smith updated infringing website Oxebridgequalitylawsuits.com with hundreds of new
  documents, which are not included in this Motion, but will be preserved for an Order to Show Cause Hearing.


                                                         1
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 2 of 19 PageID 1582



   compliance each day until the Defendant is in full compliance with this Court’s

   Preliminary Injunction, and fine Defendants the sum of $1,000 for each day in which

   Defendant remain out of compliance with this Court’s Order. Plaintiffs’ motion for civil

   contempt sanctions is made pursuant to the inherent authority of the Court on the ground

   that the Defendant is presently violating the Joint Stipulation on Injunction and Order

   Granting the joint stipulation regarding the Amended Preliminary Injunction

   (“Preliminary Injunction”), (Dkt. 33) and (Dkt. 35), respectively. See Stone v. City and

   County of San Francisco, 968 F.2d 850, 856 & n.9 (9th Cir. 1992).


                        BACKGROUND AND STATEMENT OF FACTS

                           i. BACKGROUND

          1. This case was first filed in 2015 by Plaintiffs Oxebridge Quality Resources, LLC

               (“Oxebridge”) and Christopher Paris (“Paris”).

          2.   Oxebridge provides quality management systems standards, designed to help

               organizations ensure that they meet certification standards for third party audits

               within particular industries, such as aerospace.

          3. In addition, Paris acts as watchdog and whistleblower in the aerospace quality field,

               and has provided reports on waste, fraud and abuse directly to Inspectors General at

               the US Dept. of Defense, US Federal Aviation Administration, NASA and other

               government agencies.

          4. Paris runs the website www.oxebridge.com, which essentially functions as a media

               outlet, with news articles and opinion pieces written by Paris and others.

          5. The Oxebridge website was launched in 1999.

          6. Defendant Marc Smith was a consultant and direct competitor of Paris and


                                                   2
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 3 of 19 PageID 1583



            Oxebridge Quality Resources. Smith operated his consulting firm and his website at

            www.elsmar.com out of a home office in Ohio.

         7. Smith called the Elsmar site the “Cayman Cove” and frequently used an image of a

            Cayman Islands property to digitally “sign” his publications.

         8. In January 2000, Smith began an unprovoked campaign of defamation on the Usenet

            Newsgroup “Misc.Industry.Quality” which falsely accused Paris at first of

            spamming and commercial fraud.

         9. The Usenet Newsgroups were subsequently purchased by Google, and now appear

            as “Google Groups,” but with the same content. As a result, they continue to appear

            on the internet, and Smith’s original materials still remain published.

         10. At the same time, beginning in 2000, Smith cross-posted much of the material on his

            website at www.elsmar.com, called the “Elsmar Cove,” one of the largest forum

            boards in the ISO and quality industry, of which Smith is the sole administrator and

            owner.

         11. In addition to continuing to publish defamatory material on the Elsmar site, Smith

            has created a number of new websites solely dedicated to defaming Paris and

            Oxebridge. These were created both concurrently with the prior Court Orders as well

            as subsequently to them.

         12. Smith claims now to be retired. However, if this is true, he is still churning out

            defamatory material at a near record pace and has ramped up personal attacks on the

            Plaintiff despite already having been sanctioned by this Court for doing so (See Dkt.

            120).




                                                3
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 4 of 19 PageID 1584



          13. Smith’s contention is that he is not involved in the defaming sites. However, as

                 outlined below it is simply an impossibility that he is not personally involved or

                 complicit with other actors in defaming the Plaintiffs in violation of the Joint

                 Stipulation.

                                            CASE HISTORY

          14. On March 23, 2015, The Honorable Court entered an order (Dkt. 35), which

                 approved a joint stipulation (Dkt. 33); the Motion for Preliminary Injunction and

                 Amended Motion for Preliminary Injunction were granted. The Order is attached

                 (EXHIBIT 01). However, Defendant has continued to breach the Court Order:

             Paragraph 5(a)-(c) of the Joint Stipulation on Injunction:

             5.         SMITH agrees to refrain from publishing commentary on the personal,
                        professional, business or other affairs of PARIS and OXEBRIDGE. More
                        specifically:

                        a.      SMITH will remove all posts, links and other subject matter
                                mentioning OXEBRIDGE or PARIS currently on the
                                Elsmar.com Internet forum. Such removal must be
                                permanent so that the posts, links and other subject matter
                                cannot be retrieved or revived at a later date.

                        b.      SMITH will remove any online commentary regarding
                                OXEBRIDGE or PARIS authored by SMITH on any other
                                website, social network, or any other manner of technology
                                or communication now known or later to become known.

                        c.      SMITH will not publish any new content about
                                OXEBRIDGE or PARIS on the Elsmar.com Internet
                                forum, any other website, social network, or any other
                                manner of technology or communication now known or
                                later to become known, whether under his real name,
                                anonymously or pseudonymously, or through the
                                collaboration of any third party.

     (Dkt. 33)




                                                     4
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 5 of 19 PageID 1585




                          SMITH WAS ALREADY SANCTIONED FOR
                         VIOLATING THE PRELMINARY INJUNCTION

          15.    Smith was previously found in contempt for Violation of the Amended

   Preliminary Injunction and ordered to pay attorney’s fees (Dkt. 120) and a symbolic $1,000 fine.

          16.    Despite this, Smith has shown no respect for the Court and has continued to openly

   flout the court’s orders, infringing on Plaintiff’s trademark, writing libelous content, and

   cybersquatting on various infringing domains. The Oxebridge trademark is attached (EXHIBIT

   02).

          17.    Since the inception of this lawsuit to the present, Smith has operated multiple

   websites targeting the Plaintiffs, including www.oxebridge.co, www.osteinfo.com, and

   www.oxebridgequalitylawsuits.com (See attached EXHIBIT 03, “Declaration of Paris”). The

   Court has retained the right enforce the terms of the joint stipulation on injunction. This Motion

   is just now being brought after additional years of flagrant abuse by Smith as highlighted by the

   following:

           SMITH CREATES OXEBRIDGE.CO WEBSITE TO DEFAME PLAINTIFFS


          18.    Approximately, eighteen months after the Court entered the Preliminary

   Injunction, on October 19, 2016, Smith registered the domain name “Oxebridge.co” under the

   email address peachfarmllc@neomailbox.ch, according to official WhoIs records obtained from

   Domaintools.com. This site infringed the Plaintiffs’ trademark and posted all sorts of

   defamatory content about the Plaintiffs.

          19.    The Oxebridge.CO site also infringes on www.oxebridge.COM, which is

   trademarked (See attached Exhibit 2).


                                                   5
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 6 of 19 PageID 1586



           20.   The official Whois records for Oxebridge.CO show peachfarmllc@neomailbox.ch

   as the Technical Contact, Registrant and Billing Contact for Oxebridge.co (see EXHIBIT 04).

   At the same time, Smith used the email address peachfarmllc@neomailbox.ch for technical

   support issues for his commercial website elsmar.com. See screenshot from Elsmar.com website

   (EXHIBIT 05).

           21.   Emails sent to peachfarmllc@neomailbox.ch were personally answered by Smith.

           22.   On July 6th, 2017, an Elsmar user “QATC101” wrote to the Elsmar tech support

   email   address    in   order    to   reset   a       lost   password,   sending   the   email   to

   peachfarmll@neomailbox.ch. The user received a response not from peachfarmllc@mailbox.ch,

   but instead from Marc Smith’s personal email address elsmarmarc@gmail.com (see EXHIBIT

   06).

           23.   Also, the email address elsmarmarc@gmail.com is the same address filed with the

   Court as Smith’s personal email used for electronic service of court filings, and is on record with

   the Court as such. The address was used personally by Smith to communicate with Paris directly

   through many emails over a two-decade period (one such example is attached, EXHIBIT 07).

           24.   A search performed in Google on May 3, 2019, shows the Google user name

   “elsmarmarc” as belonging to Marc Smith. Google Gmail addresses are formed by joining the

   Google user name with “@gmail.com,” meaning that “elsmarmarc@gmail.com” can only be

   associated with the Google user name “elsmarmarc” (See EXHIBIT 08 and EXHIBIT 09).

   Smith’s PayPal account is also associated with the email address elsmarmarc@gmail.com (see

   EXHIBIT 10). Smith used the same email address when registering his Elsmar.com website; see

   official Whois filing, (see EXHIBIT 11).

           25.   The evidence herein thus shows Smith as the registrant of the Oxebridge.co


                                                     6
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 7 of 19 PageID 1587



   website.

          26.      The website at Oxebridge.co consisted of dozens of unique pages and hundreds of

   PDF attachments, all focused on defaming Plaintiffs. The site stated that its purpose was to

   “expose” Paris. The attached exhibit is included as an example of the defamatory content

   included on that site (see Exhibit 12). The single page includes multiple false and defamatory

   statements, presents content originally appearing on the Oxebridge site, and is “signed” by the

   same graphic of a Cayman Islands property typically used as a signature image on Smith’s

   Elsmar “Cayman Cove” publications. This is simply one example of many.



     SMITH CREATES A MIRROR SITE OF OXEBRIDGE.CO AT OSTEINFO.COM


          27.      Shortly after Smith registered Oxebridge.co he mirrored the identical information

   to the site osteinfo.com, which was previously owned by Smith.

          28.      Material published on Oxebridge.co was simultaneously republished – or

   “mirrored” – on the Osteinfo.com website, thereby doubling the publication power and reach of

   the material.

          29.      The website at Osteinfo.com consisted of dozens of unique pages and hundreds of

   PDF attachments, all focused on defaming Plaintiffs. The site stated that its purpose was to

   “expose” Paris. The attached exhibit is one example of defamatory content on that site (See

   EXHIBIT 13).

          30.      When creating a website an index file needs to be created and the index file is the

   root directory of a website; it is the main page that links the rest of the website's pages, frames,

   creates the Meta header, and defines the default page, and often this page is not seen by viewers,



                                                    7
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 8 of 19 PageID 1588



   but rather, it normally runs in the background of a website unless the webmaster defines it

   otherwise. The back end of this index page which carries the Meta Header information is created

   by the webmaster. As per a web analysis tool run at wikiwww.me, which runs analytics on

   traffic, performance, web host and content analysis, the same index file was used to build both

   websites: Osteinfo.COM and Oxebridge.CO. The webmaster had never changed the Meta

   Header description (See EXHIBIT 14). It is clear from the attached exhibit that the both websites

   are identical.

           31.      Both sites were comprised solely of defamatory material about the Plaintiffs, and

   had no other purpose for publication, commercial or otherwise.

                     SMITH OPENS OXEBRIDGEQUALITYLAWSUITS.COM

           32.      In    July     2018,      Smith       registered   a     third    website      at

   www.oxebridgequalitylawsuits.com. This site repeated much of the information appearing on

   the prior sites Oxebridge.co and Osteinfo.com, including identical graphics, but it included new

   defamatory content. This site also infringes on the registered Oxebridge Trademark.

           33.      The site undergoes regular updates, approximately once or twice per month, with

   the site’s date changed to reflect the updates. These updates typically include new and

   increasingly flagrant defamatory information about Paris and Oxebridge.

           34.      The site at oxebridgequalitylawsuits.com continues to operate as of this filing,

   with the most recent update being seen as of December, 2019. Currently, much of the defamatory

   content has been removed from the site.

           35.      For the registration of www.oxebridgequalitylawsuits.com, Smith was careful not

   to use any email address traceable back to him. However, on January 31, 2019, Paris wrote a

   formal cease and desist letter regarding the site, sending the letter to Smith via his email on

                                                      8
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 9 of 19 PageID 1589



   Court record at elsmarmarc@gmail.com. Within a few days, the email was republished on the

   oxebridgequalitylawsuits.com website, indicating Smith either republished it personally or

   provided it to the owners of the website (see EXHIBIT 15, page 2).

          36.     Regardless if Smith authored the page or not, Smith is specifically prohibited from

   colluding with any third party in the publishing of material about Paris, under the terms of the

   Court Order:

                  SMITH will not publish any new content about OXEBRIDGE or

                  PARIS on the Elsmar.com Internet forum, any other website, social

                  network, or any other manner of technology or communication now

                  known or later to become known, whether under his real name,

                  anonymously or pseudonymously, or through the collaboration of any

                  third party.

                  Dkt. 33

          37.     It is therefore abundantly clear that Smith is either collaborating with a third party

   or posting the content himself on Oxebridgequalitylawsuits.com.

          38.     Furthermore, the site as it appeared on April 18, 2019, included a claim that an

   interview with Marc Smith was underway, saying, “Marc Smith’s Interview Responses – IN-

   PROCESS (Expected in July 2019), providing evidence that Smith was personally interacting

   with, and in contact with, the website’s alleged owner (EXHIBIT 16, page 1.)

          39.     Furthermore, the site included a claim that Smith settled this case “Obviously

   agreed to by Smith because of COSTS,” something that would only be known by Smith himself,

   personally (EXHIBIT 15, page 5).




                                                     9
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 10 of 19 PageID 1590



           40.    The site’s pages also feature court documents hand-marked by Smith personally

    (see EXHIBIT 15, pages 4-5.) In addition, the pages include multiple documents promoting

    Smith personally, including his CV, list of client testimonials and more.



                 SMITH CONTINUES TO DEFAME PLAINTIFFS ON ELSMAR.COM


           41.    The instant lawsuit was prompted by defamatory material published by Smith on

    his primary commercial website www.elsmar.com dating back to January 2000.

           42.    Flouting the court orders, Smith has continued to publish defamatory material on

    the Elsmar.com site, under his own name, and did so during and after the court’s rulings.

           43.    To comply with a mediated settlement agreement in which Smith promised to sell

    the Elsmar website in order to reduce a damages payout, Smith claimed to have sold the website

    to “John Peachfarm.” This appears to be a pseudonym for Smith in order to comply with those

    settlement terms; Smith continues to maintain that “Peachfarm” owns and operates his site.

    Despite this, the content on the Elsmar site is clearly written by Smith, who uses the first person

    (“I”) when writing content. The site furthermore continues to market Smith’s consulting

    services, including one page entitled “Marc Timothy Smith - Accolades - Elsmar Cove” (see

    EXHIBIT 15); on another page on the Elsmar site, Smith uploaded his personal credentials, all

    showing his name (see EXHIBIT 18); on yet another page (see EXHIBIT 19), Smith uploaded

    “specifications” and claimed to be an expert, writing in the first person. As a result, it is clear

    the Elsmar site is still the sole product of Smith, despite his claims of having sold it.

           44.    Per the publish postings made on the Elsmar discussion forum, Smith remains the

    sole Administrator of the website, and sole technical support contract.



                                                     10
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 11 of 19 PageID 1591



           45.    Smith’s site utilizes an internal search engine provided by DuckDuckGo, a

    competitor to Google. The search feature appears on the Elsmar site including on the home page

    at www.elsmar.com, where the link reads “Search ALL of the Elsmar Cove.”

           46.    The search engine returns excerpt results from the “moderator-only” forum board

    which is not visible to the public ordinarily; the search results show an excerpt of the actual

    content, even though the full content cannot be viewed unless one is logged in. The search

    excerpts, however, are visible to anyone. A search for “Oxebridge” conducted on April 12, 2019

    returned results in excerpts that stated “Note that Christopher Paris of Oxebridge continues to

    keep truly “Fake News”, written in “Tabloid” style, posted” (see EXHIBIT 20). A separate

    DuckDuckGo search for the term “Oxebridge” on the Elsmar site performed on April 9, 2019

    show Marc Smith as the author of several posts about Paris (see EXHIBIT 21). This content

    would thus have been published since the original Court Order, and not prior to it, showing

    Smith had been actively defaming Paris on the Elsmar site in spite of the Order.


                        ADDITIONAL DEFAMATORY CLAIMS MADE ON
                           OXEBRIDGEQUALITYLAWSUITS.COM



           47.    The     full   amount      of    defamatory        material   contained   on   the

    Oxebridgequalitylawsuits.com website is voluminous, as the site is comprised of over 50 unique

    HTML pages, including over 200 separate PDF file attachments and hundreds of images. While

    the Plaintiffs’ do not need to prove defamation here, the following is cited merely as an example

    of the libelous content that is damaging plaintiff’s business.

           48.    On May 3, 2018, screen capture of the Oxebridge Quality Lawsuits website (see

    EXHIBIT 22), Smith made the claim, “Mr. Paris is a fraudster” and “Mr. Paris is obviously a



                                                    11
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 12 of 19 PageID 1592



    pathological liar, at a minimum, in addition to his attention seeking behavior in general.” In

    general, the site falsely accuses Paris of innumerable crimes, fraud, deception, and more, while

    declaring the site as presenting “facts.”

           49.    The site includes Smith’s attempt to continue his original feud with Paris from

    2000, by re-publishing Smith’s original defamatory materials from the Usenet Newsgroups, in

    defiance of the Court Order which demanded Smith remove the materials.




       COPYRIGHT INFRINGEMENT ON OXEBRIDGEQUALITYLAWSUITS.COM




           50.    The oxebridgequalitylawsuits.com website infringes on the copyright of

    Oxebridge by reproducing material taken without permission from the Oxebridge website. This

    includes a copy of the Oxebridge Client Reference Pack republished without permission, which

    includes graphics from Oxebridge clients (including SpaceX, ELG, and New Pig Corp), all

    without permission as well. This is evidence from a Google search of images on the

    “oxebridgequalitylawsuits.” If the link below is copied and pasted it reveals hundreds of

    documents      which      are    licensed   and     owned     exclusively     by    Oxebridge.

    (https://www.google.com/search?q=site:oxebridgequalitylawsuits.com&pws=0&gl=us&sourc

    e=lnms&tbm=isch&sa=X&ved=0ahUKEwiju9XQsNfhAhUIy1kKHdBOC1wQ_AUIDigB&bi

    w=1280&bih=578#imgrc=oPQ9KPW3jnHnGM: )

           51.    Not only are the documents and images copyrighted to Oxebridge, but the clients

    did not grant permission to have their contact information nor logos published by Smith on his

    websites. In addition, the site includes photos of Paris taken from the Oxebridge site without

    permission (see EXHIBIT 22 and EXHIBIT 23).

                                                  12
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 13 of 19 PageID 1593



           52.    In an April 15, 2019, in an email from Smith to Paris (see EXHIBIT 24), Smith

    refused to remove published documents and demanded instead that Paris file a formal request

    for takedown through the Elsmar site, writing, “All you have to do is use the Report link on the

    post the file is attached to, or use the Contact Us link and give a specific URL and file name.

    The file will be removed within 12 hours if you provide proof that the file is, in fact, your

    material.” Smith is aware that Paris is banned by him from the site, and has no access to public

    posts, much less those made in the moderator-only forum. Being banned, Paris cannot access

    the “Report” feature Smith referred to, something Smith would have known.

           53.    Nevertheless, Smith admitted in the same email (EXHIBIT 24), only a few

    sentences later, that he knew exactly what the infringing file is, saying, “Nothing "leaked" other

    than part of a file name and the forum it was in. No one other than moderators could actually

    see the file which was a graphic file, and you know it. Nor could you access the discussion

    thread to know what it was about.”

           54.    On April 8 2019, Smith wrote to Paris using the email address

    legal@oxebridgequalitylawsuits.com. Since Smith operates the oxebridgequalitylawsuits.com

    domain, it likewise means he operates the email addresses associated with it. Furthermore, that

    email was copied to Smith himself at elsmarmarc@gmail.com. That email gave a veiled threat

    that Smith intended to publish another article about Paris in the future (See EXHIBIT 25).

           55.    At the same time, on the oxebridgequalitylawsuits.com website, an extortion

    threat appeared, demanding that Paris publish an apology to Smith or the material would be

    published, writing, “We will take this website (oxebridgequalitylawsuits.com) down as soon as

    Mr. Paris complies with the following,” after which Smith lists a number of demands (See

    EXHIBIT 22, page 3).


                                                   13
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 14 of 19 PageID 1594



           56.     Accordingly, based on the cumulative nature of this material, and since Smith has

    already been held in contempt by this Court, it is requested that Smith is again held in contempt

    of court and appropriately sanctioned so as to actually force compliance with the Injunction.

                                     I. ARGUMENT & AUTHORITIES

       A. Legal Standard

           To prevail on a motion for civil contempt, the movant must show, by clear and

    convincing evidence (1) that a court order was in effect, (2) that the order required certain

    conduct by the respondent, and (3) that the respondent failed to comply with the court’s

    order. FDIC v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995)(citing Martin v. Trinity Indus.,

    Inc., 959 F.2d 45, 47 (5th Cir. 1992)). “A party commits contempt when he violates a definite

    and specific order of the court requiring him to perform or refrain from performing a particular

    act or acts with knowledge of the court’s order.” SEC v. First Fin. Group, 659 F.2d 660, 669

    (5th Cir. 1981). A finding of contempt is not predicated on the willfulness of the contemnor's

    actions. See Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 581 (5th Cir.2000). Rather,

    the court must examine whether the contemnor actually failed to comply with the court's order.

    Id. In the contempt context, “clear and convincing evidence” is that “weight of proof which

    produces in the mind of the trier of fact a firm belief or conviction as to truth of the allegations

    sought to be established, evidence so clear, direct, weighty and convincing as to enable fact

    finder to come to a clear conviction, without hesitancy, of the truth of the precise facts of the

    case.” Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir.1995) (internal quotation marks

    omitted).

           Under settled law, this Court’s preliminary injunction remains in effect unless it is

    altered by this Court or an appellate court, or until a final judgment on the merits. (“[T]he very



                                                    14
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 15 of 19 PageID 1595



    purpose of a preliminary injunction . . . is to preserve the status quo and the rights of the parties

    until a final judgment issues.” (citing Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981))).

    “The ‘purpose of a preliminary injunction is to preserve the status quo ante litem pending a

    determination of the action on the merits.’ ” Boardman v. Pac. Seafood Grp., 822 F.3d 1011,

    1024 (9th Cir. 2016) (quoting Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1023 (9th Cir. 2009)).

    “ ‘Status quo ante litem’ refers to ‘the last uncontested status which preceded the pending

    controversy.’ ” Boardman, 822 F.3d at 1024 (quoting GoTo.com, Inc. v. Walt Disney Co., 202

    F.3d 1199, 1210 (9th Cir. 2000)). Until then, “neither the plaintiff nor the court should be

    subjected to the unnecessary burden of re-establishing what has once been decided.” Sys. Fed’n

    No. 91, Ry. Emp. Dep’t, AFL-CIO v. Wright, 364 U.S. 642, 647 (1961).

          “Courts possess the inherent authority to enforce their own injunctive decrees.”

    Waffenschmidt v. MacKay, 763 F.2d 711, 716 (5th Cir. 1985), cert. denied, 474 U.S. 1056

    (1986) (citing United States v. Hall, 472 F.2d 261, 267 (5th Cir. 1972); Berry v. Midtown Serv.

    Corp., 104 F.2d 107, 110 (2d Cir. 1939)), cited in Reebok Int’l Ltd. v. McLaughlin, 49 F.3d

    1387, 1391 (9th Cir. 1995). “[A]n injunction often requires continuing supervision by the

    issuing court and always a continuing willingness to apply its powers and processes on behalf

    of the party who obtained that equitable relief.” Sys. Fed’n No. 91, 364 U.S. at 647. ‘In deciding

    whether an injunction has been violated it is proper to observe the objects for which the relief

    was granted and to find a breach of the decree in a violation of the spirit of the injunction, even

    though its strict letter may not have been disregarded.’ ” Inst. of Cetacean Research v. Sea

    Shepherd Conserv. Soc’y, 774 F.3d 935, 949 (9th Cir. 2014) (quoting John B. Stetson Co. v.

    Stephen L. Stetson Co., 128 F.2d 981, 983 (2d Cir. 1942)). A defendant cannot escape the

    district court’s power to enforce its injunction through procedural mechanisms designed to




                                                     15
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 16 of 19 PageID 1596



    insulate its actions from review. See, e.g., Nehmer v. U.S. Dep’t of Veterans Affairs, 494 F.3d

    846, 860 (9th Cir. 2007) (“[T]he VA cannot usurp the power of a district court to construe the

    provisions of an order it has issued or divest that court of its authority[.]”); Movers Conference

    of Am. v. United States, 251 F. Supp. 882, 885 (S.D. Cal. 1966) (holding that federal

    government should have sought modification of injunction rather than simply adopting revised

    policy that purported to address court’s prior holding).

          “Upon a finding of contempt, the district court has broad discretion in assessing sanctions

    to protect the sanctity of its decrees and the legal process.” Test Masters Educ. Servs., Inc. v.

    Singh, 428 F.3d 559, 582 (5th Cir. 2005) (citing Am. Airlines, Inc. v. Allied Pilots Ass’n, 228

    F.3d 574, 585 (5th Cir. 2000)). In civil contempt cases, sanctions may be imposed to coerce

    compliance with the court’s order, compensate for losses sustained as a result of the non-

    compliance, or both. Am. Airlines, Inc., 228 F.3d at 585, citing United States v. United Mine

    Workers of Am., 330 U.S. 258, 303 (1947). Civil contempt sanctions may include a fine

    (coercive, conditional or compensatory), imprisonment, a combination of a fine and

    imprisonment, and attorneys’ fees incurred in obtaining the finding of contempt. See S.E.C. v.

    Amerifirst Funding, Inc., 3:09-CV-601-D, 2006 WL 522124, *17 (N.D. Tex. Feb. 1, 2008),

    aff’d in part and vacated in part, Whitcraft v. Brown, 570 F.3d 268 (5th Cir. 2009); U.S. v. Scott,

    4:03-CV-1410-A, 2004 WL 1068118, *3 (N.D. Tex. Apr. 5, 2004), citing United Mine Workers

    v. Bagwell, 512 U.S. 821, 827-29 (1994).


           A.     Fine and Imprisonment

                  The primary purpose of a contempt sanction determines whether it is civil or

           criminal in nature. Lamar Fin. Corp. v. Adams, 918 F.2d 564, 566 (5th Cir.1990)). An

           order is viewed as criminal if intended to punish the contemnor and vindicate the


                                                    16
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 17 of 19 PageID 1597



           authority of the court, and civil if intended to coerce the contemnor into compliance

           with a court order. Id. Although appropriate for either civil or criminal contempt,

           imprisonment is civil in nature if conditional and coercive, and criminal in nature if it is

           backward-looking and unconditional. Id. If an order is partly coercive and partly

           punitive, “the criminal feature of the order is dominant.” Port v. Heard, 764 F.2d 423,

           426 (5th Cir.1985).

           B.     Attorneys’ Fees

                  As noted, courts have “discretion to award reasonable attorney’s fees and other

           expenses necessary to make an innocent party whole” in a civil contempt proceeding.

           Dow Chemical Co. v. Chemical Cleaning, Inc., 434 F.2d 1212, 1215 (5th Cir. 1970).

           Because the Defendant violated the injunction and Plaintiffs incurred attorneys’ fees in

           obtaining the finding of contempt, it should be awarded its fees. See Cook v. Ochsner

           Found. Hosp., 559 F.2d 270, 272 (5th Cir. 1977) (“Courts have, and must have, the

           inherent authority to enforce their judicial orders and decrees in cases of civil contempt.

           Discretion, including the discretion to award attorneys’ fees, must be left to a court in

           the enforcement of its decrees.”).

       B. Marc Smith Should be Held in Contempt

           Smith’s actions and statements clearly violate the Injunction. Accordingly, Smith should

    be held in contempt of court and that the Court issue appropriate sanctions to cause Smith to

    comply with the Injunction. In addition to being awarded attorneys’ fees the Court should award

    a coercive fine of $1000 a day until Smith comes into compliance with the Court Order, also

    providing Smith with the opportunity to purge the daily fine. In addition, Plaintiffs request a

    compensatory fine in the amount of $20,000.00 due to the extensive damage caused by Smith’s



                                                    17
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 18 of 19 PageID 1598



    repeated contemptuous conduct by continuous posting new defamatory content online.

                                           CONCLUSION

          It is clear that Smith has posted and/or been complicit with other parties in direct

    violation of the Court Order. Smith previously found in contempt for Violation of the

    Amended Preliminary Injunction and ordered to pay attorney’s fees (Doc. 120).

              Paragraph 5(a)-(c) of the Joint Stipulation on Injunction:

              6.      SMITH agrees to refrain from publishing commentary on the personal,
                      professional, business or other affairs of PARIS and OXEBRIDGE. More
                      specifically:

                      a.      SMITH will remove all posts, links and other subject matter
                              mentioning OXEBRIDGE or PARIS currently on the
                              Elsmar.com Internet forum. Such removal must be
                              permanent so that the posts, links and other subject matter
                              cannot be retrieved or revived at a later date.

                      b.      SMITH will remove any online commentary regarding
                              OXEBRIDGE or PARIS authored by SMITH on any other
                              website, social network, or any other manner of technology
                              or communication now known or later to become known.

                      c.      SMITH will not publish any new content about
                              OXEBRIDGE or PARIS on the Elsmar.com Internet
                              forum, any other website, social network, or any other
                              manner of technology or communication now known or
                              later to become known, whether under his real name,
                              anonymously or pseudonymously, or through the
                              collaboration of any third party.

     (Dkt. 33).


          On March 23, 2015, The Honorable Court entered an order (Dkt. 35), which approved a

    joint stipulation (Dkt. 33); the Motion for Preliminary Injunction and Amended Motion for

    Preliminary Injunction were granted. However, Defendant has continued to breach the Court

    Order by continuously posting defamatory content on osteinfo.com, oxebridge.co,



                                                   18
Case 8:15-cv-00011-TPB-CPT Document 146-1 Filed 12/20/19 Page 19 of 19 PageID 1599



    Elsmar.com, and oxebridgequalitylawsuits.com.

                                                  PRAYER

           WHEREFORE, Plaintiffs respectfully requests:

           1. That Smith be ordered to appear and show cause why he should not be held in

               contempt of Court;

           2. That attorneys’ fees are awarded to Plaintiffs for the cost of bringing this action.

           3. That a coercive daily fine in the amount of $1000 be issued which can be purged if

               Smith comes into compliance with Dkt. 33 and Dkt. 35, and removes all content about

               Plaintiffs from osteinfo.com, oxebridge.co, Elsmar.com, and

               oxebridgequalitylawsuits.com, and does not post any more content regarding

               Plaintiffs now or in the future.

           4. That a compensatory fine in the amount of $20,000.00 and attorney’s fees are issued

               in order to compensate Smith for the extensive damage incurred as a result of the

               repeated contemptuous conduct.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and complete copy of this document was electronically
   filed with the clerk of courts in Broward County, Florida on the 20th day of December 2019.
                                                         Respectfully submitted,

                                                         Shrayer Law Firm, LLC.
                                                         912 South Andrews Avenue
                                                         Fort Lauderdale, FL 33316
                                                         Tel. (954) 601-3732
                                                         Email: ghs@shrayerlaw.com


                                                         /s/Glen H. Shrayer

                                                         Glen H. Shrayer, Esq.
                                                         Fl Bar No. 57253


                                                    19
